Citation Nr: 0733678	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fatigue to include as an undiagnosed 
illness. 

2.  Entitlement to service connection for a chronic 
disability manifested by memory loss to include as an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1988 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In March 2003 the veteran withdrew his request for a hearing 
before a Veterans' Law Judge sitting at the RO and in 
September 2003 he withdrew his claim of entitlement to 
service connection for a chronic skin disability to include 
as an undiagnosed illness.  See 38 C.F.R. § 20.204(b) (2007) 
(a substantive appeal may be withdrawn in any time before the 
Board promulgates a decision).  Accordingly, the only issues 
on appeal are as stated on the cover page of this decision.

The issue of entitlement to service connection for a chronic 
disability manifested by memory loss to include as an 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability manifested by fatigue, diagnosed as a 
delayed complication of encephalomyelitis, was not 
affirmatively shown to be present during service; and a 
chronic disability manifested by fatigue diagnosed as a 
delayed complication of encephalomyelitis, a known clinical 
diagnosis, first documented after separation from service, is 
unrelated to a disease, injury, or event of service origin. 




CONCLUSION OF LAW

A chronic disability manifested by fatigue, diagnosed as a 
delayed complication of encephalomyelitis, was not incurred 
in or aggravated by service and service connection for 
fatigue as an undiagnosed illness may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 
(2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2002 and in the September 2004 statement of 
the case.  The veteran was notified of the evidence needed to 
substantiate the claim for service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included, in general, the degree 
of disability assignable and the provision for the effective 
date of the claim, that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, while VA failed to follow this 
sequence, since the October 2003 rating decision the content 
of the notices provided to the appellant fully complied with 
the requirements of that statute.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Moreover, as the claim is denied, no disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all available 
service medical records, VA medical records, and private 
medical records.  VA has also conducted a medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  (While changes to 38 C.F.R. § 3.317 were made 
during the pendency of this appeal, because these changes 
merely extended the date by which signs and symptoms of an 
undiagnosed illness must become manifest they have no 
substantive effect on the current claim and adjudication of 
this appeal without first providing the veteran with notice 
of the change in law is not prejudicial.)

Signs or symptoms that may be manifestations of undiagnosed 
illness include chronic fatigue syndrome.  38 C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).



Factual Background

Service medical records, including the September 1992 
separation examination, were negative for complaints, 
diagnoses, or treatment for fatigue and/or encephalomyelitis.

Post-service, the record shows the veteran's complaints of a 
problem with fatigue starting in 1999.  See private treatment 
records from Dr. Marwan Sabbagh dated from March 1999 to 
April 1999; VA Persian Gulf examination dated in May 1999; 
and VA treatment records dated from September 2000 to May 
2003. 

As to its origins, based on a February 1999 brain 
computerized tomography (CT) and a March 1999 brain magnetic 
resonance imaging evaluation (MRI), Dr. Sabbagh opined that 
the veteran had changes to the brain probably caused by 
encephalomalacia or gliosis.

In March 2003 the veteran was afforded a VA infectious 
disease examination for the express purpose of ascertaining 
the origins or etiology of the claimed fatigue.  That 
examiner, after a review of the record on appeal and an 
examination of the veteran, opined as to the fatigue as 
follows:

Encephalomyelitis, remote, by MRI brain 
March 1999.  No evidence available to 
indicate when veteran had 
encephalomyelitis.  It is as likely as 
not that the presents symptoms of fatigue 
are delayed complication of 
encephalomyelitis.

At the contemporaneous March 2003 VA psychiatric examination, 
the examiner opined after a review of the record on appeal 
and an examination of the veteran that the claimant had 
bonified complaints of fatigue but no formal psychiatric 
diagnosis can be made and thereafter opined that "[i]t is 
possible that these symptoms are related to the veteran's 
presence in the Persian Gulf during the Persian Gulf War..." 


Analysis

As to direct service connection for a chronic disability 
manifested by fatigue, on the basis of the service medical 
records, the claimed disability is not affirmatively shown to 
have been present during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

After service, while a chronic disability manifested by 
fatigue, diagnosed as a delayed complication of 
encephalomyelitis, was first documented in 1999.  The absence 
of complaints of a chronic disability manifested by fatigue 
from 1992 to 1999 is persuasive evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or link 
between the chronic disability manifested by fatigue, 
diagnosed as a delayed complication of encephalomyelitis, and 
an established injury, disease, or event of service origin.  
While the March 2003 VA psychiatric examiner opined that the 
veteran's symptoms were possibly related to the veteran's 
Persian Gulf service, the Board finds this opinion to be 
speculative in nature.  See, e.g., Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability speculative in nature."  To the extent this 
statement holds any probative value, the more authoritative 
and explained diagnosis provided by the March 2003 VA 
infectious disease examiner, who provided an objective basis 
for the determination and opinion, is more persuasive and 
consistent with the evidence contained in the claims folder.

As for service connection based on an undiagnosed illness, 
service personnel records show that the veteran served in the 
Southwest Asia theater of operations from August 1990 to 
March 1991 and therefore meets the statutory criteria to be 
afforded the presumptions found at 38 C.F.R. § 3.317.  
Moreover, the March 2003 VA psychiatric examiner opined that 
it was possible that his fatigue is related to his presence 
in the Persian Gulf during the Persian Gulf War. 

However, the March 2003 VA infectious disease examiner 
specifically associated the fatigue to a known clinical 
diagnosis, that is, a delayed complication of 
encephalomyelitis.  This opinion is not contradicted by any 
other medical evidence of record.  See Evans v. West, 12 Vet. 
App. 22, 30 (1999) (the Board cannot make its own independent 
medical determinations but must have a plausible reasons for 
favoring one medical opinion over another).  For this reason, 
the presumption of service connection for an undiagnosed 
illness also does not apply.  38 C.F.R. § 3.317(a)(1).

As for the veteran's statement and the lay statements he 
filed in support of his claim, relating his chronic 
disability manifested by fatigue to his military service, 
where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claim because lay persons are not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The current recollections of 
fatigue symptoms since service is not consistent with the 
veteran's report of being in good health at the time of his 
separation examination in September 1992 and the absence of 
any documented complaint of fatigue until many years after 
service.  The Board places greater probative weight to the 
statements provided by the veteran more contemporaneous in 
time to his separation from service.  Therefore, these 
statements are not persuasive evidence of continuity of 
symptomatology, and are not competent evidence on the 
question of medical causation, that is, the relationship 
between the chronic disability manifested by fatigue and his 
military service. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation, 
and as the preponderance of the evidence is against the claim 
of service connection on a direct and presumptive basis, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for a chronic disability manifested by 
fatigue to include as an undiagnosed illness is denied.


REMAND

As to entitlement to service connection for a chronic 
disability manifested by memory loss to include as an 
undiagnosed illness, service medical records show the 
veteran's treatment for head traumas in April 1991 and 
October 1991 as well as his treatment for headaches.  Post-
service, the medical records show the veteran's complaints of 
memory loss since 1999.  See private treatment records from 
Dr. Sabbagh dated from March 1999 to April 1999 and VA 
Persian Gulf examination dated in May 1999.  

In March 2003, the veteran was afforded VA examinations for 
the express purpose of ascertaining the origins or etiology 
of the claimed memory loss.  In this regard, while the 
infectious disease examiner, after a review of the record on 
appeal and an examination of the veteran, opined that all 
tests were negative, normal, or inconclusive, the psychiatric 
examiner opined, after a review of the record on appeal and 
an examination of the claimant that, while the appellant had 
bonified complaints of reduced memory, no formal psychiatric 
diagnosis can be made and thereafter opined that "[i]t is 
possible that these symptoms are related to the veteran's 
presence in the Persian Gulf during the Persian Gulf War . . 
." 

Given the veteran's verified Persian Gulf service and the 
above conflicting opinions as to whether the veteran has a 
current disability, including an undiagnosed illness, the 
Board finds that a remand is required for a clarifying VA 
medical opinion.  See 38 U.S.C.A. §§ 1117, 5103A(d) (West 
2002); 38 C.F.R. § 3.317(a)(1).

Accordingly, this issue is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of VA treatment since August 2003.

2.  Thereafter, arrange for the veteran 
to have appropriate VA examination(s).  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the physician is to address the 
following: 

        a) Is it as likely as not that 
the veteran suffer from a chronic 
disability manifested by memory loss 
to include as an undiagnosed 
illness?  
        b) If so, is the memory loss 
associated with a known clinical 
diagnosis?  
If the memory loss is associated 
with a known clinical diagnosis, 
provide an opinion as to whether it 
is at least as likely as not that: 
(1) the disorder had its onset 
during his military service or (2) 
was caused by an incident that 
occurred during his period of 
military service, to include service 
in the Southwest Asia theater of 
operations during the Gulf War?  
        c) If the memory loss cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by memory 
loss, as established by history, 
physical examination, and laboratory 
tests, that have either (1) existed 
for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-
month period?  

If the examiner cannot offer an 
opinion that fact must be noted and 
an explanation provided why the 
opinion cannot be provided.  

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

2.  After the above development is 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


